Order affirmed, with ten dollars costs and disbursements. All concur, except Hill, J., who dissents and votes to reverse and to grant the motion, upon the ground that the referee had held the ease between two and three years without making a decision; that plaintiff’s counsel learned of the intention to serve a notice of termination of the reference and importuned the referee to *752make a decision before the notice given by the defendant could be delivered by mail. Such a decision lacks all judicial character. McNamee, J., not voting.